In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Westchester County (Tolbert, J.), dated February 22, 1990, which, upon a fact-finding order of the same court dated December 6, 1989, made after a hearing, finding that the appellant had committed acts which if committed by an adult would have constituted the crimes of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, adjudged him to be a juvenile delinquent and placed him on probation for a period of 18 months. The appeal brings up for review the fact-finding order dated December 6, 1989.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the petitioner (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish that the appellant committed the acts in question beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the fact finding was not against the weight of the credible evidence (cf., CPL 470.15 [5]).
We have reviewed the appellant’s remaining contention and find it to be without merit. Bracken, J. P., Lawrence, Miller and Copertino, JJ., concur.